          Case 1:19-cr-00086-DLC Document 25
                                          24 Filed 07/22/20 Page 1 of 1




                                                             July 22, 2020
BY ECF

Hon. Denise L. Cote


                                               MEMO ENDORSED
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007- 1312


       Re:     United States v. Danielle Burducea, 19 Cr. 086 (DLC)
Dear Judge Cote,
        This letter is respectfully submitted in reply to Your Honor’s Order of July 20, 2020 and
to respectfully request an adjournment of the sentencing of Ms. Burducea. At this time, it is Ms.
Burducea’s preference that she be sentenced in an in-court proceeding and she has no objection to
the proceeding being conducted as indicated in the Court’s Order. With respect to the timing of
the sentence, we respectfully ask that the proceeding be adjourned for approximately 30 days. As
we had indicated in our previous request, Ms. Burducea recently gave birth to her third child and
experienced complications both before and after the birth. She is recovering well, and we anticipate
that this will be our final request to adjourn the sentencing. While our sentence memorandum is
near completion, we are awaiting medical and therapist records as well as final letters in support
of Ms. Burducea which we will incorporate into the memorandum. While office hours for those
involved are returning to some semblance of normalcy our efforts to prepare have been thwarted
due to the COVID-19 crisis. I have sought and received the Government’s consent to this request.
       Thank you for your courtesy and patience in this matter.


                                                             Respectfully Submitted,

                                                             _________/s/_________

                                                             James Kousouros, Esq.
c.c.
                                      The request for an adjournment of the August 14, 2020
David Abramowicz                      sentencing is denied. The sentencing will occur in
                                      Courtroom 18B, 500 Pearl Street. The Government's
Noah Solowiejczky
                                      sentencing submission is due August 5, 2020; the
Nicholas Folly                        defendant's sentencing submission is due August 11.
Assistant United States Attorneys     7.22.2020.
